NATIONWIDE VARIABLE INSURANCE TRUST American Century NVIT Multi Cap Value Fund Gartmore NVIT International Equity Fund Gartmore NVIT Worldwide Leaders Fund Neuberger Berman NVIT Multi Cap Opportunities Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Developing Markets Fund NVIT Emerging Markets Fund NVIT Growth Fund NVIT Nationwide Fund NVIT Real Estate Fund Oppenheimer NVIT Large Cap Growth Fund Templeton NVIT International Value Fund Van Kampen NVIT Comstock Value Fund Supplement dated February 18, 2011 to the Prospectus dated October 15, 2010 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. I. NVIT Developing Markets Fund 1. On page 19 of the Prospectus following “Portfolio Management – Portfolio Managers,” the information regarding the portfolio managers is deleted and replaced with the following: Portfolio Manager Title Length of Service Roberto Lampl Senior Portfolio Manager, Barings Since March 2010 Mark Julio, CFA Portfolio Manager, Barings Since April 2008 II. NVIT Emerging Markets Fund 1. On page 22 of the Prospectus following “Portfolio Management – Portfolio Managers,” the information regarding the portfolio managers is deleted and replaced with the following: Portfolio Manager Title Length of Service Roberto Lampl Senior Portfolio Manager, Barings Since March 2010 Mark Julio, CFA Portfolio Manager, Barings Since April 2008 III. NVIT Developing MarketsFund and NVIT Emerging Markets Fund 1. The information on page 61 of the Prospectus following “Portfolio Management” that relates to the “NVIT Developing Markets Fund and NVIT Emerging Markets Fund” is deleted and replaced with the following: NVIT Developing Markets Fund and NVIT Emerging Markets Fund Roberto Lampl and Mark Julio, CFA lead Barings’ Global Emerging Markets Equity Team and are primarily responsible for making investment decisions for the Funds. Mr. Lampl joined Barings in March 2010 as Head of Latin America Equities and became Head of Global Emerging Markets Equity in February 2011.Prior to joining Barings, Mr. Lampl was employed by ING Investment Management as a senior portfolio manager for the ING Latin America Fund and co-manager for ING Emerging Market Equity Fund for over five years. He holds a bachelors degree in economics from Boston University and an MBA in international business from Babson Olin Graduate School of Business in Massachusetts. Mr. Julio joined Barings in April 2008 as an analyst focusing on Latin American Equities and became an Investment Manager for the Global Emerging Markets Equity team in February 2011.Prior to joining Barings, Mr. Julio was an equity analyst at HSBC Global Banking and Markets in London since January 2005. He holds a bachelors degree in commerce, majoring in financial accounting, and a bachelors degree in accounting from the University of the Witwatersrand, Johannesburg, South Africa. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
